Thompson, Justice.
This appeal, from an order denying a mandamus petition, stems from previous litigation between the plaintiff, Mrs. Jimmy H. Smith, and two judges of the Piedmont Judicial Circuit. See Smith v. Adam-son, 226 Ga. App. 698 (487 SE2d 386) (1997).
In the previous case, Mrs. Smith sued Judges Adamson and McWhorter, alleging they should have recused themselves in prior cases involving Mrs. Smith and her family. In so doing, Mrs. Smith challenged the decisions that were rendered by Judges Adamson and McWhorter in the prior cases, and sought to impeach them, and enjoin them from sitting on future cases. Judge Motes, the defendant in this case, dismissed the previous case sua sponte and assessed a $5,000 sanction against Mrs. Smith for filing a frivolous lawsuit. Because Mrs. Smith had filed at least 25 other lawsuits against public entities and officials, Judge Motes went on to order that any future suits filed by Mrs. Smith pro se would have to be, inter alia, substantially justified and approved by the judge assigned to hear the case. Mrs. Smith appealed and the Court of Appeals affirmed. Id. Mrs. Smith’s petition for certiorari was dismissed. Smith v. Adamson, 226 Ga. App. 909 (1997).
Mrs. Smith then sought to file a mandamus petition against Judge Motes. The matter was presented to Judge McWhorter who denied filing on the ground that the petition showed a complete absence of any justiciable issue of law or fact. Mrs. Smith appealed.
In her brief, Mrs. Smith asserts only that Judge Motes failed to recuse himself in the previous case which she brought against Judges Adamson and McWhorter.1 This assertion was addressed by the Court of Appeals in the previous litigation and found to be without merit. See Smith v. Adamson, 226 Ga. App. at 699 (1). That decision is binding and will not be revisited. See Faircloth v. A. L. Williams & *133Associates, 219 Ga. App. 560 (2) (465 SE2d 722) (1995); OCGA § 9-11-60 (h).
Decided May 10, 1999
Reconsideration denied May 28, 1999.
Jimmy H. Smith, pro se.
Thurbert E. Baker, Attorney General, John C. Jones, Senior Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.


 Mrs. Smith has not filed an enumeration of errors and she does not assert the trial court erred in denying the filing of her petition.